DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed December 10, 2020. Applicant’s Terminal Disclaimer has been approved. Claims 21-40 are pending.  Claims 36-40 are withdrawn from examination. Claims 21-35 are examined in the instant application.
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Rejections - 35 USC § 112, first paragraph
2. 	Claims 21-28 and 30-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
Applicant is invited to point to the page and line number in the originally-filed disclosure where support for 84% sequence identity to SEQ ID NO:16 wherein and residues 33 to 44 of SEQ ID NO:16 comprise SEQ ID NO:51 or SEQ ID NO:52, wherein substitutions of other amino acid residues of SEQ ID NO:16 are conservative substitutions and/or are substitutions with a corresponding residue of SEQ 
Applicant traverses primarily that that the claims do not need to be described literally; at least about 85% sequence has support in the specification; unmodified gamma core sequences SEQ ID NO:51 or 52 are supported by Ex. 5; the specification has general teaching of conservative and non-conservative amino acid substitutions; one skilled in the art would recognize possession of substitutions of amino acid residues 1-32 of SEQ ID NO:16 based on Applicant’s demonstration in Example 5 that the 18 amino acid long C-terminal fragment comprising residues 33-50 of SEQ ID NO:16 has antifungal activity; one skilled in the art would recognize SEQ ID Nos. 16 and 17 are biological equivalents and recognize possession of additional biological equivalents where amino acids residues falling outside the gamma core region (a.a. 33-44) are exchanged; Sagaram et al. discloses defensin cysteine-stabilized α/β structures were well characterized, gamma-core motifs of defensins are highly conserved and can be exchanged between defensin proteins, and certain gamma core defensin sequences are sufficient for antifungal activity; and the MPEP notes that there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy written description requirement.

Remarks
3. 	Claim 29 is allowed. 
4. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663